DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a glazing sheet or a glazing film" of claim 2, the features of claim 13, and the "a coating layer" of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 8,163,827 B2 to Garcia-Leiner, et al (hereinafter “Garcia-Leiner’) in view of JP 5940614 B2 (KANSAIPAINTCOLTD) (hereinafter “KANSAI”), and further in view of EP 1939231 A1 (Mitsui Chemicals Polyurethanes, Inc) (hereinafter “Mitsui”).
See International Searching Authority, form PCT/ISA/237.
Regarding claim 1, Garcia-Leiner discloses a diffusing composition (translucent, light-diffusing thermoplastic composition; abstract) comprising a transparent or translucent polymer matrix (translucent thermoplastic composition comprising a thermoplastic matrix; column 1, lines 40-45), wherein said diffusing composition transmits at least 30 percent light (as shown in table 2, total light transmission by the composition is in the range of 30 to 60 percent; column 7, lines 1-20), and wherein said composition is a diffusing composition (translucent, light-diffusing thermoplastic composition; abstract), having a level of diffusion, as measured by hiding power, of at least 25 percent (as shown in table 2, the level of diffusion factor for various compositions measured by hiding power, is in the range of 0.5 to 0.9, i.e., from 50 to 90 percent; column 7, lines 1-20). Garcia-Leiner does not disclose wherein said composition transmits at least 30 percent of UVB light at 300 nm, at least 50% of the UVA light at 350 nm and light at each of 465 nm, 665 nm and 800 nm. However, KANSAI discloses wherein said composition transmits at least 30 percent of UVA light at 350 nm and light at each of 465 nm, 665 nm and 800 nm (the film transmits light of all wavelengths from 350 nm to 1600 nm with a transmittance of 85 percent or more; claim 2). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the composition, as previously disclosed by Garcia-Leiner, in order to have provided for wherein said composition transmits at least 30 percent of UVA light at 350 nm and light at each of 465 nm, 665 nm and 800 nm, as previously disclosed by KANSAI (KANSAI; claim 2), for providing additional information on the spectral properties of the light diffusing composition (Garcia-Leiner; abstract). Further, provided that Garcia-Leiner and KANSAI both disclose light transmitting film (Garcia-Leiner; abstract; column 4, lines 5-10) (KANSAI; claim 2), the modification to Garcia-Leiner’s composition, of providing for wherein said composition transmits at least 30 percent of UVA light at 350 nm and light at each of 465 nm, 665 nm and 800 nm, would provide the benefit of providing additional information on the spectral properties of the light diffusing composition (Garcia-Leiner; abstract). 
Further, Mitsui discloses wherein said composition transmits at least 30 percent of UVB light at 300 nm (the acrylate-based polyether polyol has a 30 percent of light transmittance at 300 nm; paragraph [0010]; claim 3). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the composition, as previously disclosed by Garcia-Leiner, in order to have provided for wherein said composition transmits at least 30 percent of UVB light at 300 nm, as previously disclosed by Mitsui (Mitsui; paragraph (0010); claim 3), for providing additional information on the spectral properties of the light diffusing composition (Garcia-Leiner; abstract). Further, provided that Garcia-Leiner and Mitsui both disclose the process of preparation of light transparent or transmitting polymer articles (Garcia-Leiner; abstract; column 4, lines 5-10) (Mitsui; paragraph [0046]), the modification to Garcia-Leiner’s composition, of providing for wherein said composition transmits at least 30 percent of UVB light at 300 nm, would provide the benefit of providing additional information on the spectral properties of the light diffusing composition (Garcia-Leiner; abstract).

Regarding claim 3, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the composition of claim 1, and Garcia-Leiner further discloses wherein said polymer matrix is a thermoplastic acrylic polymer (the thermoplastic matrix material is capable of being extruded, the matrix is an acrylic polymer matrix; column 2, lines 5-10, 20-25).

Regarding claim 4, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the composition of claim 3, and Garcia-Leiner further discloses wherein said polymer matrix is PMMA copolymer comprising at least 50 weight percent of methyl methacrylate monomer units (methyl methacrylate make up from 60 to 100 weight percent of the monomer mixture, crosslinked beads comprised of a 96 percent methyl methacrylate/4 percent ethyl acrylate copolymer were melt blended into a resin; column 2, lines 25-30; column 4, lines 50-60).
Regarding claim 7, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the composition of claim 1, and Garcia-Leiner further discloses comprising from 0.1 to 40 weight percent of diffusing particles dispersed in said polymer matrix (light-diffusing composition comprising thermoplastic matrix and 0.3 to 15 weight percent of polymer particles; column 1, lines 40-50).
Regarding claim 8, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the composition of claim 7, and Garcia-Leiner further discloses wherein said diffusing particles are organic (light-diffusing composition comprising polymer particles; column 1, lines 40-50). 
Regarding claim 9, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the composition of claim 7, and Garcia-Leiner further discloses wherein said dispersing particles are organic (light-diffusing composition comprising polymer particles; column 1, lines 40-50); have a spherical shape (spherical particles are preferred; column 3, lines 18-22), and have a refractive index mis-match with the polymer matrix of+/- 0.01 to 0.25 (the polymer particles are refractive index matched to the polymer matrix, the refractive indexes of the particle and matrix are preferably within 0.01 units; column 2, lines 55-65).
Regarding claim 10, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the composition of claim 7, and Garcia-Leiner further discloses wherein said diffusing particles have an average particle size of from 500 nm to 120 micrometers (the polymer particles have an average particle size of from 1 to 70 microns; column 3, lines 5-10).
Regarding claim 11, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the composition of claim 7, and Garcia-Leiner further discloses wherein said dispersing particles comprise at least two different populations of number average particle sizes (the particle size distribution could be bimodal, i.e., comprise two different populations of number average particle sizes; column 3, lines 7-12).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Leiner, KANSAI and Mitsui, and further in view of U.S. 2016/0333634 A1 (3M INNOVATIVE PROPERTIES COMPANY) (hereinafter “3M”).
Regarding claim 2, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the composition of claim 1, and Garcia-Leiner further discloses wherein said composition is in the form of a sheet (the composition is extruded into sheets; column 4, lines 5-10). Garcia-Leiner does not disclose glazing sheet. However, 3M discloses glazing sheet (an optical glazing comprising a diffuser layer or sheet disposed on a glass; claim 13). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the composition, as previously disclosed by Garcia-Leiner, in order to have provided for glazing sheet, as previously disclosed by 3M (3M; claim 13), for expanding the field of application of the light-diffusing thermoplastic composition (Garcia-Leiner, abstract). Further, provides that Garcia-Leiner and 3M both disclose the methodology of manufacturing of the optical or light diffuser layer or sheet (Garcia-Leiner; abstract; column 4, lines 5-10) (3M; claim 13), the modification to Garcia-Leiner’s composition, of providing for glazing sheet, would provide the benefit of expanding the field of application of the light-diffusing thermoplastic composition (Garcia-Leiner; abstract).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Leiner, KANSAI and Mitsui, and further in view of U.S. 2007/0221865 A1 to Sohn, et al (hereinafter “Sohn").
Regarding claim 5, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the composition of claim 1, and Garcia-Leiner further discloses polymer matrix (translucent thermoplastic composition comprising a thermoplastic matrix; column 1, lines 40-45). Garcia-Leiner does not disclose wherein said polymer matrix is a thermosetting polymer silicone. However, Sohn discloses wherein said polymer matrix is a thermosetting polymer silicone (the matrix is formed of a thermosetting silicon resin; paragraph [0041]). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the composition, as previously disclosed by Garcia-Leiner, in order to have provided for wherein said polymer matrix is a thermosetting polymer silicone, as previously disclosed by Sohn (Sohn; paragraph [0041]), for improving the light-diffusing thermoplastic composition (Garcia-Leiner; abstract). Further, provides that Garcia-Leiner and Sohn both disclose the methodology of manufacturing of the light diffusing polymeric sheet (Garcia-Leiner; abstract; column 4, lines 5-10) (Sohn; paragraphs [0033], [0041]), the modification to Garcia-Leiner’s composition, of providing for wherein said polymer matrix is a thermosetting polymer silicone, would provide the benefit of improving the light-diffusing thermoplastic composition (Garcia-Leiner; abstract).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Leiner, KANSAI and Mitsui, and further in view of U.S. 2008/0245411 A1 to Hammermann, et al (hereinafter “Hammermann’).
Regarding claim 6, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the composition of claim 1, and Garcia-Leiner further discloses wherein said composition further comprises impact modifiers and UV absorbers (the composition contain impact modifiers and UV absorbers; column 3, lines 40-45). Garcia-Leiner does not disclose UVB absorbers. However, Hammermann discloses UVB absorbers (compounds based on naphthalene absorb in the UV region at wavelengths of from 300 nm, which is the UVB light, as disclosed in calim1 of the instant application; paragraph [0155]). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the composition, as previously disclosed by Garcia-Leiner, in order to have provided for UVB absorbers, as previously disclosed by Hammermann (Hammermann; paragraph [0155]) to specify the type of the UV absorbers useful for the light-diffusing thermoplastic composition (Garcia-Leiner; abstract). Further, provides that Garcia-Leiner and Hammermann both disclose the methodology of manufacturing of the thermoplastic polymeric composition for light transmission (Garcia-Leiner; column 1, lines 40-45; column 4, lines 30-35) (Hammermann; paragraphs [0026], [0164)), the modification to Garcia-Leiner’s composition, of providing for UVB absorbers, would provide the benefit of specifying the type of the UV absorbers useful for the light-diffusing thermoplastic composition (Garcia-Leiner; abstract).

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Leiner, KANSAI, Mitsui and Hammermann, and further in view of U.S. 2016/0095282 A1 (ARKEMAFRANCE) (hereinafter “ARKEMA’).
Regarding claim 12, Garcia-Leiner, KANSAI, Mitsui and Hammermann, in combination, disclose the composition of claim 6, and Garcia-Leiner further discloses impact modifiers (the composition contains impact modifiers; column 3, lines 40-45). Garcia-Leiner does not disclose wherein said impact modifiers have a core/shell morphology, where the core comprises a polysiloxane. However, ARKEMA discloses wherein said impact modifiers have a core/shell morphology, where the core comprises a polysiloxane (the impact modifier comprises a core made of polysiloxane based polymer; paragraph [0045]). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the composition, as previously disclosed by Garcia-Leiner, in order to have provided for wherein said impact modifiers have a core/shell morphology, where the core comprises a polysiloxane, as previously: disclosed by ARKEMA (ARKEMA; paragraph [0045)) to provide additional information on the structure of the impact modifiers of the composition (Garcia-Leiner; column 3, lines 40-45). Further, provides that Garcia-Leiner and ARKEMA both disclose the methodology of manufacturing of the composition comprising impact modifiers, where the composition is designed for light diffusion (Garcia-Leiner; abstract; column 3, lines 40-45) (ARKEMA; paragraphs [0016], [0045}), the modification to Garcia-Leiner’s composition, of providing for wherein said impact modifiers have a core/shell morphology, where the core comprises a polysiloxane, would provide the benefit of providing additional information on the structure of the impact modifiers of the composition (Garcia-Leiner; column 3, lines 40-45). 
Regarding claim 15, Garcia-Leiner, KANSAI, Mitsui, Hammermann and ARKEMA, in combination, disclose the composition of claim 12, and Garcia-Leiner further discloses where said diffusion (translucent, light-diffusing thermoplastic composition, abstract) is caused by a multi-modal distribution of diffusion particle sizes (the diffusing mechanism is in the form of dispersed particles, the particle size distribution could be bimodal, i.e., comprise two different populations of number average particle sizes; column 1, lines 25-30; column 3, lines 7-12).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Leiner, KANSAI and Mitsui, and further in view of U.S. 2018/0216789 A1 (MAY).
Regarding claim 13, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the diffusing composition of claim 1, and Garcia-Leiner further discloses diffusing (translucent, light-diffusing thermoplastic composition; abstract) sheet (the composition is extruded into sheets; column 4, lines 5-10). Garcia-Leiner does not disclose a unit for horticultural production comprising at least one sheet of the composition and at least one LED light engine, wherein said sheet is positioned between the LED light engine and at least one plant. However, MAY discloses a unit for horticultural production comprising at least one sheet of the composition and at least one LED light engine (the light engines typically deployed in LED horticultural systems to support plant growth, light diffuser cover, i.e., the sheet, providing a light transmissive lens covering the LED emitters for diffusing or focusing light emitted from the LED emitters; paragraph [0029]; claim 63), wherein said sheet is positioned between the LED light engine and at least one plant (the light engines typically deployed in LED horticultural systems to support plant growth, light diffuser cover providing a light transmissive lens covering the LED emitters for diffusing or focusing light emitted from the LED emitters, i.e., to diffuse or focus the light on or off the plant; paragraph [0029]; claim 63). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the composition, as previously disclosed by Garcia-Leiner, in order to have provided for a unit for horticultural production comprising at least one sheet of the composition and at least one LED light engine, wherein said sheet is positioned between the LED light engine and at least one plant, as previously disclosed by MAY (MAY; paragraph [0029]; claim 63) to expand the field of application of the light-diffusing thermoplastic composition (Garcia-Leiner; abstract). Further, provides that Garcia-Leiner and MAY both disclose the methodology of manufacturing of the light diffusers (Garcia-Leiner; abstract) (MAY; paragraph [0029]; claim 63), the modification to Garcia-Leiner’s composition, of providing for a unit for horticultural production comprising at least one sheet of the composition and at least one LED light engine, wherein said sheet is positioned between the LED light engine and at least one plant, would provide the benefit of expanding the field of application of the light-diffusing thermoplastic composition (Garcia-Leiner; abstract).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Leiner, KANSAI and Mitsui, and further in view of U.S. 6,297,906 B1 to Allen, et al (hereinafter “Allen’).
Regarding claim 16, Garcia-Leiner, KANSAI and Mitsui, in combination, disclose the composition of claim 1, and Garcia-Leiner further discloses a sheet comprising the composition (the composition is extruded into sheets; column 4, lines 5-10). Garcia-Leiner does not disclose a coated diffusing glazing, wherein said glazing comprises a sheet comprising the composition, and wherein said sheet is further comprises a coating layer on at least one side. However, Allen discloses a coated diffusing glazing (the optical films are suitable where diffuse transmission of light is desirable, the optical films are used as components of plastic glazing materials; column 28, lines 30-40), wherein said glazing comprises a sheet comprising the composition (the optical films, i.e., sheets, are used as components of plastic glazing materials; column 28, lines 30-40), and wherein said sheet is further comprises a coating layer on at least one side (the optical film has additional layers or coatings, skin layers or coatings are added to impart desired barrier properties, skin layer is disposed on the surface of the film to add mechanical or physical properties to the final film, or diffusing agents are included in an adhesive layer to laminate the optical film to another surface, where the adhesive layer is coating the side of the film; column 18, lines 35-45; column 19, lines 1-5; column 25, lines 35-40; column 28, lines 60-65). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the composition, as previously disclosed by Garcia-Leiner, in order to have provided for a coated diffusing glazing, wherein said glazing comprises a sheet comprising the composition, and wherein said sheet is further comprises a coating layer on at least one side, as previously disclosed by Allen (Allen; column 18, lines 35-45; column 19, lines 1-5; column 25, lines 35-40; column 28, lines 30-40, 60-65), for expanding the field of application of the light-diffusing thermoplastic composition (Garcia-Leiner; abstract). Further, provides that Garcia-Leiner and Allen both disclose the methodology of manufacturing of the optical or light diffuser layer or sheet (Garcia-Leiner; abstract; column 4, lines 5-10) (Allen; column 28, lines 30-40), the modification to Garcia-Leiner's composition, of providing for a coated diffusing glazing, wherein said glazing comprises a sheet comprising the composition, and wherein said sheet is further comprises a coating layer on at least one side, would provide the benefit of expanding the field of application of the light-diffusing thermoplastic composition (Garcia-Leiner; abstract). 

Regarding claim 17, Garcia-Leiner, KANSAI, Mitsui and Allen, in combination, disclose the composition of claim 16. Garcia-Leiner does not disclose wherein said coating layer is a coating layer. However, Allen discloses wherein said coating layer is a coating layer (the optical film has additional layers or coatings, skin layers or coatings are added to impart desired barrier properties, skin layer is disposed on the surface of the film to add mechanical or physical properties to the final film; column 18, lines 35-45; column 19, lines 1-5; column 28, lines 60-65). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the composition, as previously disclosed by Garcia-Leiner, in order to have provided for wherein said coating layer is a coating layer, as previously disclosed by Allen (Allen; column 18, lines 35-45; column 19, lines 1-5; column 28, lines 30-40, 60-65), for expanding the field of application of the light-diffusing thermoplastic composition (Garcia-Leiner; abstract).

Regarding claim 18, Garcia-Leiner, KANSAI, Mitsui and Allen, in combination, disclose the composition of claim 16. Garcia-Leiner does not disclose wherein said coating layer is a diffusing layer. However, Allen discloses wherein said coating layer is a diffusing layer (diffusing agents are included in an adhesive layer to laminate the optical film to another surface, where the adhesive layer is coating the side of the film; column 25, lines 35-40). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the composition, as previously disclosed by Garcia-Leiner, in order to have provided for wherein said coating layer is a diffusing layer, as previously disclosed by Allen (Allen; column 25, lines 35-40), for expanding the field of application of the light-diffusing thermoplastic composition (Garcia-Leiner; abstract).

Regarding claim 19, Garcia-Leiner, KANSAI, Mitsui and Allen, in combination, disclose the composition of claim 16. Garcia-Leiner does not disclose wherein said coating layer is a weather resistant layer. However, Allen discloses wherein said coating layer is a weather resistant layer (optical films are laminated to rigid polymer backings, i.e., the coating, to provide weatherability or weather resistance; column 21, lines 10-20). 
Thus, it would have been obvious to a person of ordinary skill in the art, before the filing date of the claimed invention, to have modified the composition, as previously disclosed by Garcia-Leiner, in order to have provided for wherein said coating layer is a weather resistant layer, as previously disclosed by Allen (Allen; column 21, lines 10-20), for expanding the field of application of the light-diffusing thermoplastic composition (Garcia-Leiner; abstract).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 14 recites the unit for horticultural production further including at least one sheet of the diffusing composition and at least one LED light engine, wherein said diffusing sheet has a hiding power of ± 30 across the spectrum 300 nm - 1000 nm, which are not clearly disclosed or suggested by the prior of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Garcia-Leiner et al. U.S. 2008/0242786 A1 discloses a translucent, white, light-diffusing thermoplastic composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875